FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

EMMERT INDUSTRIAL CORPORATION,        
an Oregon corporation,
                                           No. 05-35622
               Plaintiff-Appellant,
               v.                            D.C. No.
                                          CV-03-00782-AJB
ARTISAN ASSOCIATES, INC., a
                                             OPINION
Michigan corporation,
              Defendant-Appellee.
                                      
       Appeal from the United States District Court
                for the District of Oregon
        Anna J. Brown, District Judge, Presiding

                  Argued and Submitted
             July 12, 2007—Portland, Oregon

                   Filed August 13, 2007

    Before: Alfred T. Goodwin, Stephen Reinhardt, and
            Milan D. Smith, Jr., Circuit Judges.

                Opinion by Judge Goodwin




                           9741
9744        EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES


                         COUNSEL

Jeffry S. Garrett, Vicki L. Smith, Lane Powell PC, Portland,
Oregon, for the plaintiff-appellant.

Frederick R. Damm, Clark Hill PLC, Detroit, Michigan, for
the defendant-appellee.


                          OPINION

GOODWIN, Senior Circuit Judge:

   Emmert Industrial Corporation (“Emmert”) appeals a sum-
mary judgment in favor of Artisan Associates, Incorporated
(“Artisan”) on Emmert’s three contract claims arising from
the parties’ agreement for the transportation of industrial
metal-stamping presses and press components. We affirm in
part, reverse in part, and remand to the district court for fur-
ther proceedings.

       I.   FACTS AND PROCEEDINGS BELOW

   An Oregon corporation, Emmert is an engineering and
transportation company that specializes in transporting objects
weighing in excess of 100,000 pounds. Artisan is a Michigan
             EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES                   9745
corporation and transportation broker engaged primarily in
coordinating complex “heavy haul” projects on behalf of its
clients, a business in which Artisan routinely contracts with
carriers such as Emmert.1 In May 1996 Artisan, under a bro-
ker’s contract with General Motors (“GM”), solicited bids for
the “Press Project,” a complex undertaking that involved the
transportation and delivery of six industrial metal-stamping
presses from Japan to GM plants in Georgia, Michigan, and
Missouri. Emmert submitted the winning bid for transporting
the major components of six presses, subsequently receiving
a 46-word notification letter from Artisan stating that Emmert
would serve as “the primary carrier” on the Press Project for
transportation of “all components that weigh more than
100,000 pounds.” Upon receipt of this letter, which also
instructed Emmert to “proceed with the necessary planning,”
Emmert took a number of actions. Emmert sent employees to
Japan to inspect the goods to be moved, surveyed port facili-
ties, prepared a pre-moving analysis and route survey, and put
together route plans for the Georgia phase of the project.
Emmert assigned personnel and equipment to the Press Proj-
ect, and paid a third party to monitor and detect “strain” on
bridges over which loaded Emmert vehicles would pass.

  Under Artisan’s master operating agreement with GM, the
“volume of business tendered to [Artisan] is contingent upon
GM’s requirements for such Heavy Haul, Rigging, and Flat-
bed services.” Although GM retained control over the flow of
work to Artisan in the first instance, once a move had been
authorized, Artisan became primarily responsible for on-the-
ground oversight and management. Specifically, the Artisan-
GM contract provided that Artisan “is required to select and
  1
    The term “broker” is statutorily defined as “a person, other than a
motor carrier or an employee or agent of a motor carrier, that as a princi-
pal or agent sells, offers for sale, negotiates for, or holds itself out by
solicitation, advertisement, or otherwise as selling, providing, or arranging
for, transportation by motor carrier for compensation.” 49 U.S.C.
§ 13102(2).
9746       EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES
manage a network of certified and permitted carriers and rig-
gers . . . to meet the needs of GM,” and that Artisan “shall
arrange transportation for GM, including the hiring of carriers
and riggers . . . .” The GM contract also provided that:

    Operational Control. [Artisan] shall have sole and
    exclusive control over the manner in which [Artisan]
    and its employes [sic] and/or sub-contractors per-
    form their Services. [Artisan] shall engage and
    employ and/or sub-contract with, such individuals or
    carriers as it may deem necessary in connection
    therewith. Such individuals shall be considered
    employes [sic] or sub-contractors of [Artisan] only
    and shall be subject to employment, discharge, disci-
    pline and control solely and exclusively by [Artisan].

   Emmert completed two phases of the Press Project, trans-
porting and delivering press components to GM plants in
Georgia and Missouri, and invoiced Artisan approximately
$4.9 million for this work and for services in preparation for
a third project phase involving transportation to GM plants in
Michigan. However, before Emmert performed any further
Press Project work, GM reminded Artisan in writing that Arti-
san was scheduled to broker the move of another press in
early 1998, and requested a quote for this move “using carri-
ers other than Emmert.” GM’s logistics liaison also instructed
Artisan orally not to engage Emmert on any further Press
Project moves. At that point, the remaining Press Project
moves consisted of (1) parts of two presses to be moved to
Michigan; (2) one press to be moved to Missouri; and (3) var-
ious press component shipments.

   On the same day it received GM’s letter, Artisan notified
Emmert that Emmert did not receive the contract to transport
the remaining press parts to Michigan and Missouri, moves
that Artisan ultimately brokered through another carrier. Arti-
san also notified Emmert that Artisan did not receive the con-
           EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES           9747
tract from GM to broker the remaining component shipments,
which GM eventually awarded to a different broker.

   Artisan objected to numerous individual charges contained
in the approximate $4.9 million claimed due by Emmert.
After protracted negotiations, Artisan paid Emmert approxi-
mately $4.2 million and advised Emmert in October 1997 that
it would make no further payments.

   Emmert brought this action in June 2003. In its amended
complaint Emmert (1) claimed that Artisan breached the con-
tract by failing to pay the remaining balance; (2) attempted to
state a claim in quantum meruit for the same amount; and (3)
claimed that Artisan’s failure to broker any further work to
Emmert in the wake of GM’s letter constituted an additional,
independent breach of the contract. The district court granted
Artisan’s motion for summary judgment with respect to all
three claims, reasoning that Emmert’s first two claims were
time-barred under the Interstate Commerce Commission Ter-
mination Act (“ICCTA”), and that because Emmert had no
exclusive contractual right to handle the Press Project moves,
Artisan did not breach the parties’ contract by ceasing to fun-
nel work to Emmert after July 31, 1997. Emmert now appeals,
invoking our jurisdiction under 28 U.S.C. § 1291.

                      II.   DISCUSSION

   This is a diversity action in which none of Emmert’s affir-
mative claims presents a federal question, and Emmert con-
tends the district court erred on two grounds in concluding
that its first two claims are barred by the ICCTA limitations
period codified at 49 U.S.C. § 14705(a). Emmert first argues
that the statute applies solely to a carrier’s claims against a
shipper for charges owed under a filed tariff. Because Emmert
has no filed tariff, it asserts that § 14705(a) is inapplicable to
its first two claims as a matter of law. Alternatively, Emmert
contends that because the statute’s substantive elements are
not satisfied on the facts of this case, § 14705(a) cannot bar
9748       EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES
its first two claims. Emmert also argues that the district court
erred in dismissing its third claim for breach of contract. Each
assignment of error is taken up below.

  Applicability and Operation of the ICCTA Limitations
  Period

   [1] Emmert’s contention that § 14705(a) is inapplicable to
its first two claims as a matter of law was never argued or
briefed in the district court. As Artisan correctly points out,
we generally will not consider issues raised for the first time
on appeal. Cold Mountain v. Garber, 375 F.3d 884, 891 (9th
Cir. 2004) (citation omitted). However, in our discretion we
may consider an issue raised for the first time on appeal under
several recognized circumstances, including where the issue
presents a pure question of law that does not depend on the
factual record developed below, or the relevant record is fully
developed. Id.; see also United States v. Carlson, 900 F.2d
1346, 1349 (9th Cir. 1990). This appeal fits comfortably
within that exception. The question whether § 14705(a)
applies solely to claims for charges owed under a filed tariff
is purely one of law, resolution of which requires no further
development of the factual record in this case. Further, not-
withstanding Artisan’s argument that it has been prejudiced
by Emmert’s failure to raise this issue below, this court has
already determined that when, as here, an appellee has a full
and fair opportunity to address an issue raised for the first
time on appeal in its appellate briefing, there is no prejudice.
Dream Palace v. County of Maricopa, 384 F.3d 990, 1005
(9th Cir. 2004); United States v. Nukida, 8 F.3d 665, 669 (9th
Cir. 1993). Because Emmert’s argument to this court presents
statutory interpretation questions of first impression, and
because resolution of those questions is likely to broadly
impact entities engaged in transporting goods in interstate
commerce, we choose to address Emmert’s argument.

  Turning to the substance of this issue, there is no merit to
Emmert’s contention that the time limitation in § 14705(a)
             EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES                9749
applies only when a carrier seeks to recover charges owed
under a filed tariff. Although neither this circuit nor any of
our sister circuits appears to have directly addressed the issue,
there are several reasons to reject Emmert’s proposed con-
struction of § 14705(a). Before evaluating those reasons, we
briefly consider the broader statutory framework.

   As originally enacted, the Interstate Commerce Act
(“ICA”) was a wide-ranging statutory scheme that imposed
substantial regulations on the transportation of goods and per-
sons between the states. See Verizon Commc’ns, Inc. v. FCC,
535 U.S. 467, 478 n.3 (2002); Munitions Carriers Confer-
ence, Inc. v. United States, 147 F.3d 1027, 1029-30 (D.C. Cir.
1998). The ICA contained a number of rate regulation provi-
sions, including a requirement that most road carriers file tar-
iffs defining the prices and terms under which they would
transport persons and property. See Munitions Carriers, 147
F.3d at 1029-30. Enactment of the ICCTA in 1995 largely
rolled back this pervasive scheme of federal regulation. Id.
The new legislation deregulated most sectors of road trans-
port, and relieved most road carriers of having to file tariffs
describing their rates in detail. Id.2 Despite the many changes
implemented by the ICCTA, Congress retained the ICA’s
statute of limitations governing claims brought by carriers
against shippers. See 49 U.S.C. § 14705(a). That statute lies
at the heart of the district court’s summary judgment on
Emmert’s first two claims, and in determining whether the
statute should be construed as Emmert argues, we must begin
“with the plain meaning of the statute’s language.” Molski v.
M.J. Cable, Inc., 481 F.3d 724, 732 (9th Cir. 2007) (quoting
Botosan v. Paul McNally Realty, 216 F.3d 827, 831 (9th Cir.
2000)). The statute at issue in this appeal reads, in full:
  2
    Road carriers still must file tariffs in two specialized categories of
transportation: household goods and noncontiguous domestic trade. Muni-
tions Carriers, 147 F.3d at 1029. Neither category is implicated by this
appeal.
9750       EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES
    A carrier providing transportation or service subject
    to jurisdiction under chapter 135 must begin a civil
    action to recover charges for transportation or ser-
    vice provided by the carrier within 18 months after
    the claim accrues.

49 U.S.C. § 14705(a).

   “Where the statutory language is clear and consistent with
the statutory scheme at issue, the plain language of the statute
is conclusive and the judicial inquiry is at an end.” Molski,
481 F.3d at 732. (citations and internal quotation marks omit-
ted). Additionally, where a statute is complete and unambigu-
ous on its face, additional terms should not be read into the
statute. See Burlington N. R.R. v. Okla. Tax Comm’n, 481
U.S. 454, 463 (1987). Finally, unless statutory terms are oth-
erwise defined, they are “generally interpreted in accordance
with their ordinary meaning.” BP Am. Prod. Co. v. Burton,
127 S. Ct. 638, 643 (2006).

   [2] As relevant to Emmert’s tariff filing argument, the stat-
ute’s plain language requires a carrier to bring a claim “to
recover charges for transportation or service” within 18
months of the claim’s accrual. Emmert, however, argues that
“charges” should be read to mean “charges owed under a filed
tariff.” This contention is problematic for several reasons.
First, there is no tariff requirement on the face of the statute.
Because the statute is complete and unambiguous — a con-
clusion Emmert does not challenge — we will not read such
a requirement into the statute. See Burlington N. R.R., 481
U.S. at 463. Second, because the term “charges” is not statu-
torily defined, it should be interpreted according to its ordi-
nary, everyday meaning. Burton, 127 S. Ct. at 643. The
common meaning of “charges” does not necessarily relate to
debt owed pursuant to a tariff, but also includes a price, cost,
expense, or debt owed under contractual obligation. Simply,
the plain and clear language of § 14705(a) includes no tariff
           EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES          9751
requirement, and Emmert presents no sound reason why we
should construct one.

   Emmert accurately points out that to determine the meaning
of § 14705(a) we must consider the particular language at
issue in context of the overall statutory scheme. See McCarthy
v. Bronson, 500 U.S. 136, 139 (1991) (citation omitted).
However, consideration of the broader legislative context
belies Emmert’s position. First, under basic principles of stat-
utory interpretation, identical words used in different parts of
the same statute are presumed to have the same meaning. Sul-
livan v. Stroop, 496 U.S. 478, 484 (1990). Other sections of
the ICCTA use the term “charges” to refer to the price pay-
able for transportation services provided by both carriers sub-
ject to a tariff requirement, and those who are not. See, e.g.,
49 U.S.C. § 13708 (describing billing and collection require-
ments for all carriers subject to jurisdiction under 49 U.S.C.
§ 13501, which includes carriers that must file a tariff, and
those that need not). Accordingly, because the word “charges”
as used in other sections of the ICCTA includes both tariff
and non-tariff charges, the same meaning should apply to the
word “charges” in § 14705(a).

   A separate consideration of the broader statutory context
bolsters our conclusion. The House Report on the ICCTA
emphasized the need for consistent federal commercial rules
“to ensure that all interstate transportation is subject to the
same rules and procedures.” H.R. Rep. No. 104-311, at 85
(1995), reprinted in 1995 U.S.C.C.A.N. 793, 797. The intent
to create uniform regulation is evident throughout the ICCTA,
which establishes various requirements that apply equally to
all carriers, including the limited class subject to the tariff
requirement. See, e.g., 49 U.S.C. §§ 13708 (billing and charge
collection); 13707(a) (transfer of possession upon payment);
14101(a) (provision of safe and adequate service, equipment,
and facilities). Given this clear intent to create a uniform reg-
ulatory scheme, we are not persuaded that Congress would,
9752         EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES
sub silentio, simultaneously create different limitations peri-
ods for claims by tariff filing and non-tariff filing carriers.3

   [3] Emmert’s primary argument to the contrary — that no
federal question jurisdiction exists over a carrier’s claims
absent a filed tariff, and therefore a filed tariff is necessary to
invoke § 14705(a) — can be disposed of quickly. Simply,
nothing in the text or context of § 14705(a) indicates that the
eighteen-month limitations period is restricted to claims seek-
ing charges under a filed tariff, or even to claims arising under
federal law. We accordingly reject Emmert’s proposed statu-
tory construction, and conclude instead that because
§ 14705(a) applies to the first two claims in this “civil action
to recover charges for transportation or service provided,”
Artisan may, as a matter of law, assert the statute’s limitations
period as an affirmative defense to Emmert’s first two claims.

   [4] We next consider whether § 14705(a) bars those claims
on the facts of this case. As noted, § 14705(a) requires carri-
ers subject to United States Code Title 49, Subtitle IV, Chap-
ter 135 to bring an action to recover charges owed for
transportation or service performed within eighteen months
after the claim accrues. Emmert does not contest that it is sub-
ject to Chapter 135,4 nor does it challenge the district court’s
conclusion that it is a “carrier” within the meaning of the
ICCTA. Instead, Emmert contends that the district court erred
in concluding that its first two claims are time-barred because
at least some of the charges it seeks to recover are not for
“transportation” within the meaning of the statute, because
they are expenses relating to engineering, research, mobiliz-
  3
    It is true that Congress intended some exceptions to a truly uniform
regulatory scheme, as evidenced by the tariff filing requirement that
applies only to “noncontiguous domestic trade” and “the movement of
household goods.” See 49 U.S.C. § 13702(a). We note, however, that
while the ICCTA largely does away with the tariff requirement, it also
requires non-tariff filing carriers, upon request, to disclose the same infor-
mation contained in a filed tariff. See 49 U.S.C. 13710(a)(1).
  4
    Nor can Emmert mount such a challenge. See 49 U.S.C. § 13501.
             EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES                 9753
ing and demobilizing, stand-by time, and fees paid for engi-
neering services provided by third parties.

   The ICCTA defines “transportation” to include:

        (A) a motor vehicle, vessel, warehouse, wharf,
     pier, dock, yard, property, facility, instrumentality,
     or equipment of any kind related to the movement of
     passengers or property, or both, regardless of owner-
     ship or an agreement concerning use; and

        (B) services related to that movement, including
     arranging for, receipt, delivery, elevation, transfer in
     transit, refrigeration, icing, ventilation, storage, han-
     dling, packing, unpacking, and interchange of pas-
     sengers and property.

49 U.S.C. § 13102(23).

   In light of this expansive statutory definition of “transporta-
tion,” the district court concluded that the term encompasses
all services rendered incident to the carriage and delivery of
an item. And, despite Emmert’s efforts to characterize the ser-
vices at issue as engineering — or consulting — related, the
district court determined that “they actually arise out of the
transportation of goods.” Accordingly, the district court con-
cluded that Emmert’s first two claims sought reimbursement
for services governed by the ICCTA, and therefore deter-
mined those claims were untimely under the eighteen-month
limitations period of § 14705(a).

   [5] This circuit has never directly addressed this issue, and
there is scant case law on point. However, the extant authority
supports the district court’s ruling. Considering the statutory
predecessor to § 13102(23),5 the First Circuit determined that
   5
     Former 49 U.S.C. § 10102(26) was a near-verbatim forebear to
§ 13102(23). That definition of “transportation” was somewhat more
restrictive, however, as it did not include the “arranging for” clause con-
tained in current § 13102(23).
9754        EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES
“transportation . . . includes all of a motor carrier’s services
incident to carriage and delivery.” PNH Corp. v. Hullquist
Corp., 843 F.2d 586, 590 (1st Cir. 1988) (citations omitted).
The Fifth Circuit reached a similar conclusion when constru-
ing former 49 U.S.C. § 1(3)(a), yet another statutory pre-
decessor to current § 13102(23), which defined transportation
as “all services in connection with the receipt, delivery, eleva-
tion, and transfer in transit, ventilation, refrigeration or icing,
storage and handling of property transported.” Centraal Stiks-
tof Verkoopkantoor, N.V. v. Ala. State Docks Dep’t, 415 F.2d
452, 455-56 (5th Cir. 1969). Emphasizing the statute’s
breadth, the Fifth Circuit concluded that all “services rendered
by a common carrier in connection with transportation of
goods shall be covered by the Act.” Id. at 456 (emphasis
added). While the other circuits do not appear to have consid-
ered the reach of the term “transportation,” the First and Fifth
Circuits’ reading of the statute is consistent with long-
established Supreme Court jurisprudence. For example, con-
sidering an early statutory definition of “transportation” simi-
lar to current § 13102(23), the Court determined that
Congress intended to define the term broadly enough so that
a carrier’s duty to the public “included the performance of a
variety of services that, according to the theory of the com-
mon law, were separable from the carrier’s service as carrier,”
and therefore defined the term so that “the entire body of such
services should be included together under the single term
‘transportation.’ ” Cleveland, Cincinnati, Chi. & St. L. Ry. Co.
v. Dettlebach, 239 U.S. 588, 593-94 (1916); see also S. Ry.
Co. v. Reid, 222 U.S. 424, 440 (1912).

   [6] Taking the evidence in the light most favorable to
Emmert, each of the services for which it seeks reimburse-
ment — engineering, research, and operational costs — is
directly related and incidental to the actual transportation of
press components, and each was aimed at furthering that pur-
pose. Although not every service directly involved the physi-
cal shipment of goods, each was undertaken specifically as a
means toward that end. Given the expansive statutory defini-
           EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES         9755
tion of “transportation” in § 13102(23) we follow the broad
construction our sister circuits have applied to similar defini-
tions, and we conclude that the district court did not err by
ruling that Emmert’s services were at the very least
undertaken while “arranging for” the carriage and delivery of
the presses. Accordingly, the services for which Emmert
seeks to recover charges constitute “transportation” within the
meaning of the ICCTA, and § 14705(a) required that Emmert
bring an action to recover any charges related to those activi-
ties within 18 months after the claim accrued, which is the
date on which Emmert delivered, or tendered delivery, of the
goods. 49 U.S.C. § 14705(g). Because Emmert last provided
services for Artisan in May 1997, its eighteen-month window
within which to seek relief had long since closed when it filed
its complaint in June 2003, and § 14705(a) necessarily pre-
empts any state law providing for a longer limitations period.
See Credit Suisse First Boston Corp. v. Grunwald, 400 F.3d
1119, 1128 (9th Cir. 2005); Cal. Fed. Savings & Loan Ass’n
v. Guerra, 479 U.S. 272, 280-81 (1987). We hold that
Emmert’s first two claims are time-barred under 49 U.S.C.
§ 14705(a), and accordingly affirm the summary judgment
granted to Artisan with respect to those two claims.

  Emmert’s Third Claim

   Emmert’s third claim alleged an independent breach of
contract arising from Artisan’s refusal to award Emmert fur-
ther Press Project work in the wake of GM’s letter, and sought
to recover both out-of-pocket expenses and lost profits related
to carriage that Artisan brokered to other carriers.

   As noted, the parties’ short contract identifies Emmert as
“the primary carrier” for Press Project moves “on all compo-
nents that weigh more than 100,000 pounds.” Considering the
disputed “primary carrier” term, the district court looked to
the dictionary meaning of the word “primary,” which includes
“first in order of time or development,” and “of first rank,
importance, or value.” The district court concluded on that
9756       EMMERT INDUSTRIAL v. ARTISAN ASSOCIATES
basis that the parties’ contract unambiguously contemplated
Artisan’s use of other carriers for the Press Project. Accord-
ingly, it held that Artisan was within its rights to utilize other
carriers, and granted summary judgment on this claim.

   [7] We agree with the district court that the parties’ contract
did not expressly grant Emmert an exclusive right to Press
Project moves. However, it is not clear precisely what rights
Emmert was granted. The contract is ambiguous in that
respect and summary judgment was not appropriate. More-
over, even if Emmert did not possess exclusive rights, it
would not necessarily follow that Artisan did not breach
Emmert’s undisputed contractual right to serve as “the pri-
mary carrier” on certain Press Project moves when it refused
altogether to broker further Press Project work to Emmert.
The district court did not address this point. Nor did the dis-
trict court determine what the parties intended by denominat-
ing Emmert as “the primary carrier” on certain Press Project
moves, other than concluding, prematurely at the least, that
the parties did not intend “primary” to mean “exclusive.”
Finally, the district court made no finding regarding the
amount of work necessary for Emmert to perform to be con-
sidered “the primary carrier” on moves of components weigh-
ing in excess of 100,000 pounds. Because these material
questions of fact regarding the nature and scope of the parties’
agreement remain in dispute, summary judgment on
Emmert’s third claim was error. See Leisek v. Brightwood
Corp., 278 F.3d 895, 898 (9th Cir. 2002). We therefore
reverse the summary judgment with respect to count three in
Emmert’s amended complaint, and remand that claim for fur-
ther proceedings.

  AFFIRMED in part, REVERSED and REMANDED in
part. Neither party to recover costs on this appeal.